Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of March 28, 2008, by and
between Tessera Technologies, Inc., a Delaware corporation (the “Company”), and
Henry R. Nothhaft (“Executive”).

The parties agree as follows:

1. Term of Employment.

(a) Executive’s employment with the Company shall commence on April 25, 2008
(the “Effective Date”) and shall continue for six (6) months thereafter (as
extended pursuant to Section 3(e) below). The term of this Agreement may be
extended upon the mutual consent of the Board of Directors of the Company (the
“Board”) and Executive.

(b) Executive’s employment may be terminated by either Executive or the Board at
any time, for any reason or no reason. Following the termination of Executive’s
employment, Executive’s duties will revert to those of a non-employee member of
the Board and Executive will continue to be compensated for his service as a
non-employee member of the Board only, as described below in Section 3(g). If
this Agreement terminates for any reason, Executive shall not be entitled to any
payments, benefits, damages, awards or other compensation other than as provided
in this Agreement.

2. Position and Duties.

(a) Executive shall diligently and conscientiously devote his business time,
attention, energy, skill and efforts during normal business hours to the
business of the Company and the discharge of Executive’s duties hereunder,
subject to the parameters described below. Executive’s duties under this
Agreement shall be to serve as an executive officer of the Company in the
capacity of Vice Chairman of the Board of Directors, with the responsibilities,
rights, authority and duties customarily pertaining to such office, and
reporting to the Chairman and Chief Executive Officer. Executive shall also act
as an officer and/or director and/or manager of such affiliates of the Company
as may be designated by the Chairman and Chief Executive Officer from time to
time, commensurate with Executive’s office, all without further compensation,
other than as provided in this Agreement. Executive’s employment is intended to
constitute “interim employment as an executive officer” within the meaning of
Nasdaq interpretation IM-4200 – Rule 4200(a)(15), and Executive will be an
exempt, salaried employee. Executive’s performance of services under this
Agreement shall be rendered in Santa Clara County, California, subject to
necessary travel requirements of Executive’s position and duties hereunder. The
Company acknowledges that Executive will continue to have certain part-time
service obligations to Microsoft Corporation and Danger Inc. during his term of
service hereunder, and agrees that Executive’s reservation of time for the
performance of such obligations shall not be considered a violation of this
Section 2(a).

(b) As of the date hereof, Executive hereby resigns his positions as Lead
Independent Director and as a member of the Nominating and Corporate Governance
Committee of the Board and the Compensation Committee of the Board.

3. Compensation.

(a) Base Salary. The Company shall pay to Executive $3,000 for each month or
portion thereof that Executive serves as Vice Chairman of the Company.
Executive’s annual base salary payable hereunder, as it may be adjusted from
time to time, is referred to herein as “Base Salary.” Base Salary shall be paid
in equal installments in accordance with the Company’s payroll practices in
effect from time to time for executive officers, but in no event less frequently
than monthly.



--------------------------------------------------------------------------------

(b) Bonus. Executive shall not be eligible for a bonus.

(c) Stock Awards. As additional consideration for the services to be rendered by
Executive under this Agreement, Executive shall receive the following Stock
Awards (as defined below):

(i) On or prior to the Effective Date, Executive shall be granted stock options
to purchase such number of shares of the Company’s common stock as is determined
by dividing (A) $240,000 by (B) (1) the closing price of the Company’s common
stock on the Nasdaq Global Market on the date of grant of such options divided
by (2) two (2). The exercise price per share of such options shall be equal to
the closing price of the Company’s common stock on the Nasdaq Global Market on
the date of grant. The stock options shall vest in six (6) equal installments
over the 6-month period following the Effective Date subject to Executive’s
continuing service to the Company as Vice Chairman of the Board on each such
date. The stock options shall terminate in the event Executive does not commence
employment with the Company as Vice Chairman of the Board on or before July 1,
2008. The stock options will be granted under the Company’s 2003 Equity
Incentive Plan (the “Equity Plan”) and shall subject to the terms and conditions
applicable to stock options granted under that plan, as described in that plan
and the applicable stock option agreement.

(ii) On or prior to the Effective Date, Executive shall be granted such number
of shares of restricted stock as is determined by dividing (A) $360,000 by
(B) the closing price of the Company’s common stock on the Nasdaq Global Market
on the date of grant of such shares. Such shares of restricted stock shall be
subject to forfeiture to the Company upon the voluntary or involuntary
termination of Executive’s service with the Company as an employee, director or
consultant for any reason (including death or disability) or in the event
Executive does not commence employment with the Company as Vice Chairman of the
Board on or before July 1, 2008. The restricted stock shall vest in six
(6) equal installments over the 6-month period following the Effective Date
subject to Executive’s continuing service to the Company as Vice Chairman of the
Board on each such date. The restricted stock shall be granted under the Equity
Plan and shall subject to the terms and conditions applicable to restricted
stock awards granted under that plan, as described in that plan and the
applicable restricted stock agreement.

(iii) On the date of the 2008 annual meeting of stockholders, Executive shall be
granted stock options to purchase such number of shares of the Company’s common
stock as is determined by dividing (A) $37,500 by (B) (1) the closing price of
the Company’s common stock on the Nasdaq Global Market on the date of grant
divided by (2) two (2). The exercise price per share of such options shall be
equal to the closing price of the Company’s common stock on the Nasdaq Global
Market on the date of grant. The stock options shall vest and become exercisable
in twelve (12) equal monthly installments over the 12-month period following the
date of grant subject to Executive’s continuing service to the Company as an
employee, director or consultant on each such date. The stock options will be
granted under the Equity Plan and shall subject to the terms and conditions
applicable to stock options granted under that plan, as described in that plan
and the applicable stock option agreement.

(iv) On the date of the 2008 annual meeting of stockholders, Executive shall be
granted such number of restricted shares of the Company’s common stock as is
determined by dividing (A) $37,500 by (B) the closing price of the Company’s
common stock on the Nasdaq Global Market on the date of grant. Such shares of
restricted stock shall be subject to forfeiture to the Company upon the
voluntary or involuntary termination of Executive’s service with the Company as
an employee, director or consultant for any reason (including death or
disability). The restricted stock shall vest in twelve (12) equal monthly
installments over the 12-month period following the date of grant subject to
Executive’s continuing service to the Company as an employee, director or
consultant on each such date. The restricted stock shall be granted under the
Equity Plan and shall subject to the terms and conditions applicable to
restricted stock awards granted under that plan, as described in that plan and
the applicable restricted stock agreement.



--------------------------------------------------------------------------------

(v) In the event of any Change in Control (defined below) during the term of
Executive’s employment with the Company, notwithstanding any provision to the
contrary in Executive’s Stock Awards or the Equity Plan, (A) 100% of any
unvested portion of the stock options granted pursuant to Section 3(c)(i) above
shall be deemed to have vested on the date of the Change in Control, and (B) the
restrictions with respect to 100% of the restricted shares of the Company’s
capital stock that Executive then holds and which were granted pursuant to
Section 3(c)(ii) above shall immediately lapse on the date of the Change in
Control.

(vi) For purposes of this Agreement, “Stock Awards” means all stock options,
restricted stock and such other awards granted pursuant to the Company’s stock
option and equity incentive award plans or agreements and any shares of stock
issued upon exercise thereof.

(vii) For purposes of this Agreement, “Change in Control” shall mean and include
each of the following:

(A) A transaction or series of transactions (other than an offering of the
Company’s common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (other than the Company, any of its subsidiaries, an employee benefit
plan maintained by the Company or any of its subsidiaries or a “person” that,
prior to such transaction, directly or indirectly controls, is controlled by, or
is under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

(B) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (1) a
merger, consolidation, reorganization, or business combination or (2) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (3) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(I) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(II) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 3(c)(vii)(B)(II) as beneficially owning 50% or more of combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction.

The Board shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a Change in Control of the Company
has occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto.



--------------------------------------------------------------------------------

(d) Benefits. Executive shall be eligible to participate in all employee benefit
programs of the Company offered from time to time during the term of Executive’s
employment by the Company to employees or executive officers, to the extent that
Executive qualifies under the eligibility provisions of the applicable plan or
plans, in each case consistent with the Company’s then-current practice as
approved by the Board from time to time. Except to the extent financially
feasible for the Company, the foregoing shall not be construed to require the
Company to establish such plans or to prevent the modification or termination of
such plans once established, and no such action or failure thereof shall affect
this Agreement. Executive recognizes that the Company has the right, in its sole
discretion, to amend, modify or terminate its benefit plans without creating any
rights in Executive.

(e) No Vacation; Paid Time Off. Executive shall be not entitled to paid vacation
and sick time (“PTO”) in accordance with the Company’s standard policy in
connection with his employment. Any days off will be taken on an unpaid basis
and the term of this Agreement will be extended for each such unpaid day off
taken by Executive.

(f) Business Expenses. The Company shall promptly reimburse Executive for
Executive’s reasonable and necessary expenditures for travel, entertainment and
similar items made in furtherance of Executive’s duties under this Agreement
consistent with the policies of the Company as applied to all executive
officers. Executive shall document and substantiate such expenditures as
required by the policies of the Company as applied to all executive officers,
including an itemized list of all expenses incurred, the business purposes for
which such expenses were incurred, and such receipts as Executive reasonably has
been able to obtain.

(g) Director Compensation.

(i) During the term of this Agreement, Executive shall not be considered a
non-employee member of the Board. As a result, during the term of the
Executive’s service under this Agreement, Executive shall not receive any cash
compensation otherwise payable to him as a member of the Board pursuant to the
standing resolution of the Board regarding cash compensation for non-employee
members of the Board, and Executive shall not be eligible to receive any Stock
Awards pursuant to Section 11 of the Equity Plan.

(ii) Following the termination of Executive’s employment, if Executive is
thereafter to remain a non-employee member of the Board, Executive shall be
compensated for such service as provided under the standing resolution of the
Board regarding cash compensation for non-employee members of the Board
(including, without limitation, a prorated annual cash retainer for the
remaining portion of the year during which he reverts to his status as a
non-employee member of the Board) and Executive shall again be eligible for
Stock Awards pursuant to Section 11 of the Equity Plan on the next grant date
otherwise applicable under Section 11 of the Equity Plan.

4. Termination of Employment.

(a) At-Will Employment Relationship. Executive’s employment with the Company is
at-will and not for any specified period and may be terminated at any time, with
or without cause or advance notice, by either Executive or the Company. Any
change to the at-will employment relationship must be by specific, written
agreement signed by Executive and an authorized representative of the Company.
Nothing in this Agreement is intended to or should be construed to contradict,
modify or alter this at-will relationship.



--------------------------------------------------------------------------------

(b) Termination of Employment. If Executive’s employment is terminated for any
reason, the Company shall not have any other or further obligations to Executive
under this Agreement (including any financial obligations) except that Executive
shall be entitled to receive (i) Executive’s fully earned but unpaid base
salary, through the date of termination at the rate then in effect, and (ii) all
other amounts or benefits to which Executive is entitled under any compensation,
retirement or benefit plan or practice of the Company at the time of termination
in accordance with the terms of such plans or practices, including, without
limitation, any continuation of benefits required by applicable law. In
addition, all vesting of Executive’s unvested Stock Awards previously granted to
him by the Company shall cease and none of such unvested Stock Awards shall be
exercisable following the date of such termination. The foregoing shall be in
addition to, and not in lieu of, any and all other rights and remedies which may
be available to the Company under the circumstances, whether at law or in
equity. If Executive is thereafter to remain a non-employee member of the Board,
Executive shall be compensated for such service as provided under Section 3(g)
above.

(c) Exclusive Remedy. Except as otherwise expressly required by law or as
specifically provided herein, all of Executive’s rights to salary, severance,
benefits, bonuses and other amounts hereunder (if any) accruing after the
termination of Executive’s employment shall cease upon such termination. In the
event of a termination of Executive’s employment with the Company, Executive’s
sole remedy shall be to receive the payments and benefits described in this
Section 4.

5. Confidentiality and Proprietary Rights. Executive and the Company have
executed the Company’s Employee Proprietary Information and Inventions
Agreement. The Company shall be entitled to cease all severance payments and
benefits to Executive in the event of his or his breach of this Section 5.

6. Agreement to Arbitrate. Any dispute, claim or controversy based on, arising
out of or relating to Executive’s employment or this Agreement shall be settled
by final and binding arbitration in San Jose, California, before a single
neutral arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes (the “Rules”) of the American Arbitration Association
(“AAA”), and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction. Arbitration may be compelled pursuant to the
California Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the
parties are unable to agree upon an arbitrator, one shall be appointed by the
AAA in accordance with its Rules. Each party shall pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; provided, however, Executive and the Company agree that, to
the extent permitted by law, the arbitrator may, in his or her discretion, award
reasonable attorneys’ fees to the prevailing party; provided, further, that the
prevailing party shall be reimbursed for such fees, costs and expenses within
forty-five (45) days following any such award, but in no event later than the
last day of the Executive’s taxable year following the taxable year in which the
fees, costs and expenses were incurred; provided, further that the parties’
obligations pursuant to this sentence shall terminate on the tenth
(10th) anniversary of the date of Executive’s termination of employment. Other
costs of the arbitration, including the cost of any record or transcripts of the
arbitration, AAA’s administrative fees, the fee of the arbitrator, and all other
fees and costs, shall be borne by the Company. This Section 6 is intended to be
the exclusive method for resolving any and all claims by the parties against
each other for payment of damages under this Agreement or relating to
Executive’s employment; provided, however, that neither this Agreement nor the
submission to arbitration shall limit the parties’ right to seek provisional
relief, including without limitation injunctive relief, in any court of
competent jurisdiction pursuant to California Code of Civil Procedure § 1281.8
or any similar statute of an applicable jurisdiction. Seeking any such relief
shall not be deemed to be a waiver of such party’s right to compel arbitration.
Both Executive and the Company expressly waive their right to a jury trial.

7. General Provisions.

7.1 Successors and Assigns. The rights of the Company under this Agreement may,
without the consent of Executive, be assigned by the Company, in its sole and
unfettered discretion, to any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly, acquires all or substantially all of the assets or business of the
Company.



--------------------------------------------------------------------------------

The Company will require any successor (whether direct or indirect, by purchase,
merger or otherwise) to all or substantially all of the business or assets of
the Company expressly to assume and to agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place; provided, however, that no such
assumption shall relieve the Company of its obligations hereunder; provided,
further, that the failure of any such successor to so assume this Agreement
shall constitute a material breach of this Agreement. As used in this Agreement,
the “Company” shall mean the Company as hereinbefore defined and any successor
to its business and/or assets as aforesaid which assumes and agrees to perform
this Agreement by operation of law or otherwise. Executive shall not be entitled
to assign any of Executive’s rights or obligations under this Agreement. This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

7.2 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

7.3 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Either party’s failure to enforce any
provision of this Agreement shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Agreement.

7.4 Governing Law and Venue. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California
applicable to contracts made and to be performed wholly within such State, and
without regard to the conflicts of laws principles thereof. Any suit brought
hereon shall be brought in the state or federal courts sitting in Santa Clara
County, California, the Parties hereby waiving any claim or defense that such
forum is not convenient or proper. Each party hereby agrees that any such court
shall have in personam jurisdiction over it and consents to service of process
in any manner authorized by California law.

7.5 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to Executive at the address set forth below and to the
Company at its principal place of business, or such other address as either
party may specify in writing.

7.6 Survival. Sections 5 (“Confidentiality and Proprietary Rights”), 6
(“Agreement to Arbitrate”) and 7 (“General Provisions”) of this Agreement shall
survive termination of Executive’s employment by the Company.



--------------------------------------------------------------------------------

7.7 Entire Agreement. This Agreement and the Company Confidentiality and
Proprietary Rights Agreement incorporated herein by reference together
constitute the entire agreement between the parties in respect of the subject
matter contained herein and therein and supersede all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral. This Agreement may be amended or modified only with the written consent of
Executive and an authorized representative of the Company. No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.

7.8 Code Section 409A Exempt. This Agreement is not intended to provide for any
deferral of compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended, and the Treasury Regulations and other interpretive guidance
thereunder (the “Code”), and, accordingly, the payments payable hereunder shall
be paid no later than the later of: (i) the fifteenth (15th) day of the third
month following Executive’s first taxable year in which such payment is no
longer subject to a substantial risk of forfeiture, and (ii) the fifteenth
(15th) day of the third month following first taxable year of the Company in
which such payment is no longer subject to substantial risk of forfeiture, as
determined in accordance with Code Section 409A and any Treasury Regulations and
other guidance issued thereunder. To the extent applicable, this Agreement shall
be interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder.

7.9 Consultation with Legal and Financial Advisors. By executing this Agreement,
Executive acknowledges that this Agreement confers significant legal rights, and
may also involve the waiver of rights under other agreements; that the Company
has encouraged Executive to consult with Executive’s personal legal and
financial advisors; and that Executive has had adequate time to consult with
Executive’s advisors before executing this Agreement.

7.10 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

7.11 Effectiveness of Agreement Subject to Third Party Approval. The
effectiveness of this Agreement is subject to the prior written consent of
Microsoft Corporation.

(Signature Page Follows)



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

    TESSERA TECHNOLOGIES, INC. Dated:           3/28/08             By:        
  /s/ Bruce M. McWilliams       Name:           Bruce M. McWilliams       Title:
          President, CEO and Chairman     EXECUTIVE Dated:
        3/27/08                 /s/ Henry R. Nothhaft         Henry R. Nothhaft
        Address:                  